Citation Nr: 1517128	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  14-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial of the decedent's remains in a VA national cemetery, to include the threshold question of whether the character of the decedent's discharge is a bar to VA benefits.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The decedent in this appeal served on active duty from April 2002 until August 2005.  He was discharged from service under other than honorable conditions, and this character of his discharge was determined to be a bar to VA benefits by an October 2013 administration decision issued by the St. Louis Regional Office.  The appellant is the decedent's father.  

This appeal arises from an October 2013 decision of the National Cemetery Administration's National Cemetery Scheduling Office in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant in this case has requested a Board hearing at his local VA office.  The Board notes, in this regard, that although the appeal arises from the National Cemetery Scheduling Office in St. Louis, the appellant lives in Alabama.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board hearing before a Veterans Law Judge. The appellant should be notified of the date, time and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If for any reason, the appellant changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




